Title: From Alexander Hamilton to James McHenry, 3 October 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York October 3. 1799

The following arrangement as to Hutts appears to me expedient. Each hutt to be fourteen by Sixteen feet for all but the field officers. One hut for Twelve privates or Eight non Commissioned Officers. One hut for each Captain and each of the Regimental Staff. One hut for every two subalterns. A hutt for a Lt Col of 14 by 24 feet and for each Major of fourteen by 22 feet. One hutt as a Kitchen to every mess of officers and to each field Officer.
It is contemplated that the hutts be roofed with Boards—unless where slabs can be had very cheap. The Albany board being always 14 feet in length and this being from convenience a pretty common length of other boards it has had some influence in determining the size of the hutts. Boards will also be wanted for bunks. Such of the boards as can be preserved entire may be afterwards sold for nearly their cost. The slabs would be worth little more than mere fuel.
I send you an estimate of carpenters tools requisite in the opinion of General Stevens (who is a professional Judge) for hutting a Regiment.

It is important that your sense of the matter should be received without delay as time begins to press.
In the execution of the plan slight deviations may be expedient (with reference to the kind of materials &c.) to fulfil the general views of the plan.
As soon as your sentiments shall be signified I shall proceed to order provision to be made—except of such articles as you shall inform me are already procured, or to be procured elsewhere.
I presume Carpenters sufficient will be found in each Regiment to conduct the roofing &c, but the service being irrelative to their established duty, there must be some extra compensation. It may however in some cases be necessary to engage a few additional hands of this description. In every thing however œconomy as much as possible will be consulted. With great respect
I have the honor to be   Yr. Obed ser
Js. Mc.Henry Esq Secy of W
